DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 5/16/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811

                                                                                                                                                                                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-12, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (US 20140183655) in view of LOTFI (US 20140151794).
Regarding claim 1, ROBINSON discloses a method of fabricating a transistor, the method comprising:
a first implant process comprising implanting a first dopant having a first conductivity type (doped regions such as 319 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 319 will be formed similarly to 119 by an ion implant of p-type dopants 146, see fig 2D, para 31) in a semiconductor substrate (substrate 301, see fig 3, para 40 and 16) to form a collector region (319 is the collector region of PNP transistor 308, see fig 3B, para 41) having majority carriers of a first type (319 is doped p-type, see fig 3B, para 41);
a second implant process comprising implanting a second dopant having a second different conductivity type (doped regions such as 318 and 360 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 318 and 360 will be formed similarly to 118 by an ion implant of n-type dopants 145, see fig 2D, para 31) into the collector region to form a base region (base region 318 and base augmentation region 360, see fig 3B, para 41 and 44) having majority carriers of a second type (318 and 360 are n-type, see fig 3B);
forming a gate oxide on the base region (gate dielectric 354 is formed on base region 318, see fig 3A, para 42);
forming a gate material on the gate oxide (gate 355 is formed on 354, see fig 3A, para 42);
forming an opening (opening between gate structures 353 that exposes a portion of 318, see fig 3A, para 42) defined by an interior sidewall of the gate material (interior sidewalls of 353, see fig 3A) and exposing an emitter area of the base region (an area of base region 318 in which emitter 324 will be formed is exposed, see fig 3A-B);
implanting a third dopant through the opening in the emitter area using the gate material as a hardmask (doped regions such as 324 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 324 will be formed similarly to 157 and 124 by an ion implant of p-type dopants 155, see fig 2E, para 32) to form an emitter region having majority carriers of the first type (p-type emitter region 324, see fig 3B, para 45), the base region at a top surface of the semiconductor substrate under the gate material laterally surrounding the emitter region (base region 318 and base augmentation region 360 surround emitter region 324 at the top surface of the substrate 301 under the gate structures 353, see fig 3A); and
forming silicide (silicide 335, see fig 3B, para 45) in the second area of the emitter region (335 is formed in region 327 between the gate spacers of 353, see fig 3B).
ROBINSON fails to explicitly disclose a method comprising patterning the gate material and the gate oxide thereby forming an opening defined by an interior sidewall of the gate material and exposing an emitter area of the base region; 
forming a dielectric that covers a first area of the emitter region and the interior sidewall of the gate material and the gate oxide, and leaves uncovered a second area of the emitter region;
depositing a metal over the dielectric and the second area of the emitter region; and
annealing the semiconductor substrate to form silicide in the second area of the emitter region.
LOTFI discloses a method comprising forming a gate oxide (gate oxide 2020 which is formed on 2015, see fig 25, para 116) on the base region;
forming a gate material (gate electrode layers 2025 formed on 2020, see fig 25, para 116) on the gate oxide;
patterning the gate material and the gate oxide thereby forming an opening (opening over 2015 between portions of 2025 formed by etching in fig 26, see para 116-117) defined by an interior sidewall of the gate material (sidewalls of 2025 facing towards the center of 2015, see fig 26) and exposing an emitter area of the base region (the area of 2015 between the gates 2025 in which further doped region 2080 will be formed, see fig 26 and 38);
forming a dielectric (gate sidewall spacers 2040 formed from the remnants of 2035, see fig 28, para 119) that covers a first area of the emitter region and the interior sidewall of the gate material and the gate oxide (2040 covers a portion of the region 2015 between the gates and also covers sidewalls of dielectric 2020 and gate material 2025, see fig 28, para 119), and leaves uncovered a second area of the emitter region (a portion of 2015 is not covered by 2040, see fig 28);
depositing a metal (metal 2110, see fig 45, para 128) over the dielectric and the second area of the emitter region; and
annealing the semiconductor substrate to form silicide (silicide 2115 is formed by annealing 2110 on region 2015, see fig 46, para 128-129) in the second area of the emitter region.
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 2, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON further discloses a method, wherein the dielectric comprises a silicide block (the gate spacers on 353 serve to prevent silicide from being formed beneath them, see fig 3B).
Regarding claim 3, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON further discloses a method, further comprising:
forming the gate material and the gate oxide (the gates 353 do not cover the regions in which base contact regions 330 will be formed, see fig 3B, para 45), leaving uncovered a base contact area of the base region; and
implanting a fourth dopant in the base contact area of the base region (doped regions such as 330 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 330 will be formed similarly to 163 by an ion implant of n-type dopants 159, see fig 2F, para 35) to form a base contact region (n-type base contact region 330, see fig 3B, para 45) having majority carriers of the second type.
Regarding claim 4, ROBINSON and LOTFI disclose the method of claim 3, further comprising: 
forming the dielectric thereby covering a first area of the base contact region and an exterior sidewall of the gate material and the gate oxide, and leaving uncovered a second area of the base contact region (the gate spacers cover both sidewalls of the gate 352, see fig  3B).
ROBINSON fails to explicitly disclose a method comprising depositing the metal over the second area of the base contact region; and when annealing the semiconductor substrate, forming silicide in the second area of the base contact region, 
wherein forming the dielectric to cover the first area of the base contact region and the exterior sidewall of the gate material and the gate oxide is performed before annealing the semiconductor substrate to form silicide.
LOTFI discloses a method comprising depositing the metal over the second area of the base contact region (metal 2110 is formed over other regions 2080 than the one between the two gates, see fig 45, para 128); and when annealing the semiconductor substrate, forming silicide in the second area of the base contact region (silicide 2115 is formed over these regions, see fig 46), 
wherein forming the dielectric to cover the first area of the base contact region and the exterior sidewall of the gate material and the gate oxide is performed before annealing the semiconductor substrate to form silicide (spacers 2040 are formed before the anneal to form 2115, see fig 28 and 46, para 119 and 128).
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 6, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON fails to explicitly disclose a method, wherein the gate material comprises polysilicon.
LOTFI discloses a method, wherein the gate material (the gate material 2025 can be polysilicon, see fig 24, para 115) comprises polysilicon.
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 7, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON fails to explicitly disclose a method, wherein the metal comprises tungsten.
LOTFI discloses a method, wherein the metal comprises tungsten (2110 can be tungsten, see fig 45, para 128).
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 9, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON further discloses a method, wherein the majority carriers of the first type are holes (first-type regions 319 and 324 can be p-type, see fig 3B) and the majority carriers of the second type are electrons (second-type region 318 can be n-type, see fig 3B).
Regarding claim 10, ROBINSON and LOTFI disclose he method of claim 1, further comprising: 
implanting a fourth dopant (doped regions such as 314 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 314 will be formed similarly to 114 by an ion implant of p-type dopants 139, see fig 2A, para 27) in the collector region (314 is formed connected to the collector p-region, see fig 3B, para 41) to form a well having majority carriers of the first type (p-type collector connection region 314, see fig 3B, para 45); 
implanting a fifth dopants (doped regions such as 325 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 325 will be formed similarly to 169 by an ion implant of p-type dopants 167, see fig 2G, para 36) in the well to form a collector contact region having majority carriers of the first type (p-type collector contact region 325, see fig 3B, para 45);
when annealing the semiconductor substrate, forming silicide in the collector contact region (silicide 335 is formed on base contact region 325, see fig 3B).
ROBINSON fails to explicitly disclose a method comprising depositing the metal over the collector contact region.
LOTFI discloses a method comprising depositing the metal over the collector contact region (the metal 2110 is deposited over the entire device, see fig 45, para 128).
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 11, ROBINSON discloses a method of fabricating a transistor, the method comprising: 
forming a collector region (319 is the collector region of PNP transistor 308, see fig 3B, para 41) having majority carriers of a first type (319 is doped p-type, see fig 3B, para 41) in a semiconductor substrate (substrate 301, see fig 3, para 40 and 16); 
forming a base region (base region 318 and base augmentation region 360, see fig 3B, para 41 and 44) having majority carriers of a second type (318 and 360 are n-type, see fig 3B) in the collector region; 
forming a gate oxide (gate dielectric 354 is formed on base region 318, see fig 3A, para 42) on the semiconductor substrate; 
forming a gate material on the gate oxide (gate 355 is formed on 354, see fig 3A, para 42); 
forming an opening in the gate material and the gate oxide (opening between gate structures 353 that exposes a portion of 318, see fig 3A, para 42), exposing an emitter area of the base region (an area of base region 318 in which emitter 324 will be formed is exposed, see fig 3A-B) surrounded by an interior sidewall of the gate material and the gate oxide (interior sidewalls of 353, see fig 3A), and exposing a base contact area of the base region (gates 353 do not cover base contact regions 330, see fig 3B, para 45), the base contact area surrounding an exterior sidewall of the gate material and the gate oxide (base regions 330 are on either side of gates 353, see fig 3B);
implanting a first dopant in the emitter area (doped regions such as 324 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 324 will be formed similarly to 157 and 124 by an ion implant of p-type dopants 155, see fig 2E, para 32) through an opening defined by the interior sidewall (emitter 324 is formed in the opening between gates 353, see fig 3B) thereby forming an emitter region having majority carriers of the first type (p-type emitter region 324, see, fig 3B, para 45) the base region laterally surrounding the emitter region at a top surface of the semiconductor substrate and under the gate material (base region 318 and base augmentation region 360 surround emitter region 324 at the top surface of the substrate 301 under the gate structures 353, see fig 3A); 
implanting a second dopant (doped regions such as 330 in fig 3B are similar to the regions in fig 1 that are formed as shown in fig 2, see para 41 and 27, so 330 will be formed similarly to 163 by an ion implant of n-type dopants 159, see fig 2F, para 35) in the base contact area of the base region (330 is formed in the region of 318 surrounding the gates 353, see fig 3B) thereby forming a base contact region having majority carriers of the second type (n-type base contact region 330, see fig 3B, para 45);
forming silicide (silicide 335, see fig 3B, para 45) in the second area of the emitter region (335 is formed in region 327 between the gate spacers of 353, see fig 3B).
ROBINSON fails to explicitly disclose a method comprising etching the gate material and the gate oxide, exposing an emitter area of the base region surrounded by an interior sidewall of the gate material and the gate oxide, and exposing a base contact area of the base region, the base contact area surrounding an exterior sidewall of the gate material and the gate oxide;
depositing a dielectric over the semiconductor substrate; 
patterning the dielectric, thereby forming a first dielectric portion covering the interior sidewall of the gate material and the gate oxide, and exposing a portion of the semiconductor substrate; 
depositing metal over the dielectric portion and the exposed portion of the semiconductor substrate; and 
annealing the semiconductor substrate to form silicide on or over the exposed portion of the semiconductor substrate.
LOTFI discloses a method comprising forming a gate oxide (gate oxide 2020 which is formed on 2015, see fig 25, para 116) on the semiconductor substrate; 
forming a gate material (gate electrode layers 2025 formed on 2020, see fig 25, para 116) on the gate oxide; 
etching the gate material and the gate oxide (opening over 2015 between portions of 2025 formed by etching in fig 26, see para 116-117) , exposing an emitter area of the base region (the area of 2015 between the gates 2025 in which further doped region 2080 will be formed, see fig 26 and 38) surrounded by an interior sidewall of the gate material and the gate oxide (sidewalls of 2025 facing towards the center of 2015, see fig 26);
depositing a dielectric (dielectric 2035, see fig 27, 2035, para 118) over the semiconductor substrate; 
patterning the dielectric (etching 2035 into 2040, see fig 28, para 119), thereby forming a first dielectric portion (sidewall spacers 2040, see fig 28, para 119) covering the interior sidewall of the gate material and the gate oxide (2040 covers sidewalls of 2020 and 2025, see fig 28), and exposing a portion of the semiconductor substrate (2040 exposes a portion of 2015 between 2025, see fig 28); 
depositing metal (metal 2110, see fig 45, para 128) over the dielectric portion and the exposed portion of the semiconductor substrate; and 
annealing the semiconductor substrate to form silicide (silicide 2115 is formed by annealing 2110 on region 2015, see fig 46, para 128-129) on or over the exposed portion of the semiconductor substrate.
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 12, ROBINSON and LOTFI disclose the method of claim 11.
ROBINSON fails to explicitly disclose a method, wherein patterning the dielectric comprises forming a second dielectric portion that covers the top surface.
LOTFI discloses a method, wherein patterning the dielectric comprises forming a second dielectric portion that covers the top surface (another spacer portion 2040 at least partially covers a top surface of 2015, see fig 28, para 119).
ROBINSON and LOTFI are analogous art because they both are directed towards methods of making semiconductor devices with patterned gates and silicide layers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the specific gate patterning process and silicide formation process of LOTFI in order to make a device that can operate at high speeds (see LOTFI para 39).
Regarding claim 14, ROBINSON and LOTFI disclose the method of claim 11.
ROBINSON further discloses a method, wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (first-type regions 319 and 324 can be p-type, see fig 3B) and the majority carriers of the second type are electrons (second-type region 318 can be n-type, see fig 3B).
Regarding claim 21, ROBINSON and LOTFI disclose the method of claim 2.
ROBINSON further discloses a method, wherein the silicide block comprises silicon nitride (dielectric 2035 which forms 2040 is SiN, see fig 27, para 118).
Regarding claim 22, ROBINSON and LOTFI disclose the method of claim 11.
ROBINSON further discloses a method, wherein the dielectric comprises silicon and nitrogen (dielectric 2035 which forms 2040 is SiN, see fig 27, para 118).
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (US 20140183655) and LOTFI (US 20140151794) in view of CHEN (US 20190103367).
Regarding claim 5, ROBINSON and LOTFI disclose the method of claim 1.
ROBINSON fails to explicitly disclose a method, wherein the dielectric comprises silicon dioxide.
CHEN discloses a method, wherein the dielectric comprises silicon dioxide (the insulator material that forms the sidewall spacers 138 of the gates 124 can be silicon dioxide, see fig 8, 138, para 29).
ROBINSON, LOTFI and CHEN are analogous art because they both are directed towards methods of making semiconductor devices including dielectric gate spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ROBINSON and LOTFI with the specific gate spacer material of CHEN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ROBINSON and LOTFI with the specific gate spacer material of CHEN in order to reduce manufacturing costs (see CHEN para 5).
Regarding claim 13, ROBINSON and LOTFI disclose the method of claim 11.
ROBINSON fails to explicitly disclose a method, wherein the dielectric comprises silicon dioxide, 
the method further comprising removing the metal from the dielectric after the annealing.
LOTFI discloses a method the method further comprising removing the metal from the dielectric after the annealing (metal 2110 is etched away after the anneal, see fig 46, para 129 and 130).
CHEN discloses a method, wherein the dielectric comprises silicon dioxide (the insulator material that forms the sidewall spacers 138 of the gates 124 can be silicon dioxide, see fig 8, 138, para 29),
ROBINSON, LOTFI and CHEN are analogous art because they both are directed towards methods of making semiconductor devices including dielectric gate spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of ROBINSON and LOTFI with the specific gate spacer material of CHEN and the metal etch timing of LOTFI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of ROBINSON and LOTFI with the specific gate spacer material of CHEN and the metal etch timing of LOTFI in order to reduce manufacturing costs (see CHEN para 5).
Response to Arguments
Applicant’s arguments, see page 5, lines 14-19 of the Appeal Brief, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of a previously applied reference ROBINSON (20140183655) in view of new reference LOTFI (US 20140151794) as shown in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONAS T BEARDSLEY/               Examiner, Art Unit 2811                                                                                                                                                                                         
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811